HOUSING AUTHORITIES — CREATION
There is no requirement for a formal review by the Attorney General to validate and review the documents creating the respective housing authorities.  The Attorney General has considered your request for an opinion on the question raised in your letter of November 12, 1971, wherein you asked the following question: "Do Federally recognized Indian tribes, towns, nations or bands that establish Indian Housing Authorities pursuant to Title 63 O.S. 1057 [63-1057] need a formal review by the Attorney General to validate and review the documents creating the respective housing authorities?" Title 63 O.S. 1057 [63-1057] (1971) is included in the Oklahoma Housing Authority's Act, which is Title 63 O.S. 1051 [63-1051] through 63 O.S. 1099 [63-1099] (1970). Nowhere in this Act is there any reference to the necessity of a formal review by the Attorney General to validate and review the documents creating a housing authority. The Attorney General feels that if there were this necessity, it would have been specifically set forth in the Act. For example, under the Inter-Local Cooperation Act, Title 74 O.S. 1001 [74-1001] through 74 O.S. 1008 [74-1008] (1970), 74 O.S. 1004 [74-1004] [74-1004](f) (1970) provides specifically that any agreement made under this Act shall first be submitted to the Attorney General who shall determine whether the agreement is proper in form and compatible with the laws of this State. However, this is a specific provision requiring the Attorney General's approval under the Inter-Local Cooperation Act, that is stated above, there is the absence of any similar type provision under the Oklahoma Housing Authority Act. It is therefore the opinion of the Attorney General that your question be answered in the negative in that there is no requirement for a formal review by the Attorney General to validate and review the documents creating the respective housing authorities.  (Todd Markum)